Citation Nr: 0623704	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-12 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to disability compensation for residuals of a 
perforated colon, pursuant to the provisions of 38 U.S.C.A. § 
1151.

2.  Entitlement to disability compensation for residuals of a 
perforated bladder, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

3.  Entitlement to disability compensation for a corneal scar 
of the left eye, pursuant to the provisions of 38 U.S.C.A. § 
1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Little Rock, Arkansas, 
(hereinafter RO).  The case was remanded by the Board for 
additional development in November 2004, and this case is now 
ready for appellate review. 

In March 2004, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDING OF FACT

The weight of the competent and probative evidence is against 
a conclusion that the veteran sustained residuals of a 
perforated colon or bladder, or a corneal scar of the eye, 
that were the proximate result of any fault by VA medical 
professionals, or that any such disability was a proximate 
result of an event not reasonably foreseeable in the 
furnishing of medical care by VA.  


CONCLUSIONS OF LAW

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a perforated colon is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2005).

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a perforated bladder is 
not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2005).

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a corneal scar of the left eye is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in June 2002.  The 
originating agency essentially informed the veteran to submit 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.  The notice was given prior to the initial adjudication 
of the claim.  

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains voluminous clinical evidence from the VA treatment 
at issue, as well as medical opinions assessing whether this 
treatment was negligent or otherwise improper as alleged by 
the veteran.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claims.  In light of the fact that VCAA complying 
notice was sent prior to the initial adjudication in this 
matter, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the claims adjudicated below.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App, 473 (2006).  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under the provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2005).

Thus, for purposes of this section, a claimed disability is a 
qualifying additional disability if such disability was not 
the result of the veteran's willful misconduct and (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, and the proximate cause of the 
disability was due to either (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

Pertinent implementing regulations, codified at 38 C.F.R. 
§ 3.361, are as follows.

§ 3.361 - Benefits under 38 U.S.C. 1151(a) for 
additional disability or death due to hospital 
care, medical or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy program. 

(b)  Determining whether a veteran has an 
additional disability.  To determine whether a 
veteran has an additional disability, VA compares 
the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program 
upon which the claim is based to the veteran's 
condition after such care, treatment, examination, 
services, or program has stopped. VA considers each 
involved body part or system separately. 
 
(c)  Establishing the cause of additional 
disability or death.  Claims based on additional 
disability or death due to hospital care, medical 
or surgical treatment, or examination must meet the 
causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims 
based on additional disability or death due to 
training and rehabilitation services or compensated 
work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section. 
 
(1)  Actual causation required.  To establish 
causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or 
death.  Merely showing that a veteran received 
care, treatment, or examination and that the 
veteran has an additional disability or died does 
not establish cause. 
 
(2)  Continuance or natural progress of a disease 
or injury.  Hospital care, medical or surgical 
treatment, or examination cannot cause the 
continuance or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or 
injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause 
the continuance or natural progress of a disease or 
injury for which the services were provided. 
 
(3)  Veteran's failure to follow medical 
instructions.  Additional disability or death 
caused by a veteran's failure to follow properly 
given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination. 
 
(d)  Establishing the proximate cause of additional 
disability or death.  The proximate cause of 
disability or death is the action or event that 
directly caused the disability or death, as 
distinguished from a remote contributing cause. 
 
(1) Care, treatment, or examination.  To establish 
that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or 
examination caused the veteran's additional 
disability or death (as explained in paragraph (c) 
of this section); and 
 
(i)  VA failed to exercise the degree of care that 
would be expected of a reasonable health care 
provider; or 
 
(ii)  VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine 
whether there was informed consent, VA will 
consider whether the health care providers 
substantially complied with the requirements of § 
17.32 of this chapter.  Minor deviations from the 
requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  Consent 
may be express (i.e., given orally or in writing) 
or implied under the circumstances specified in § 
17.32(b) of this chapter, as in emergency 
situations. 
 
(2) Events not reasonably foreseeable.  Whether the 
proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined based 
on what a reasonable health care provider would 
have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether 
the risk of that event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed consent 
procedures of § 17.32 of this chapter. 

With the above criteria in mind, the relevant facts and 
contentions will be summarized.  The veteran contends that he 
has permanent disability as a result of VA treatment and 
hospitalization.  In May 2002, the veteran underwent a 
colonoscopy.  He returned to the hospital with a perforated 
colon and during the course of his treatment, his bladder was 
also perforated.  At the March 2004 hearing, the veteran 
indicated that he did not think that VA thoroughly explained 
the procedure and complications and he feels that VA was 
negligent in letting him go home and not noticing that his 
colon had been perforated.  He also felt that VA was 
negligent by piercing his bladder.

Regarding his claimed eye disability, the veteran contends 
that while he was in the hospital, somebody came to shave and 
clean him and they got soap or other some other chemical in 
his eye.  He reported that he was treated while he was in the 
hospital.  An August 2002 VA addendum indicates that the 
veteran was admitted in May for a perforated colon and that 
ophthalmology was consulted for a red eye. The veteran was 
apparently diagnosed with herpetic keratitis and started on 
antivirals.

Review of the voluminous record reveals no medical evidence 
or opinions to corroborate the assertions of the veteran that 
the claimed disabilities are the result of negligent or 
otherwise improper treatment by VA.  In fact, the medical 
opinions addressing this matter directly contradict, rather 
than support, these assertions.  To this end, a VA physician 
in September 2002, after reviewing the pertinent evidence and 
examining the veteran, concluded that the residuals of the 
veteran's colonoscopy were "known complications that are 
associated with the procedures that were involved.  I do not 
feel that there is an[y] evidence of carelessness, neglect, 
lack of proper skill, or error in judgment."  With regard to 
the claimed eye disability, the claims file was forwarded to 
a physician, who rendered the following opinion in August 
2005:   

I see no instance of any neglect or 
mistreatment, negligence, carelessness, 
or anything else in [the veteran's] eye 
care . . . I have reviewed the C-file and 
saw no evidence of any mistreatment of 
this patient as far as his eye care.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
the claimed conditions were the result of negligent or 
otherwise improper treatment by VA.  However, he is not 
deemed competent to present evidence as to medical etiology 
or causation.    See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge", aff'd sub nom. Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Review of the objective evidence of record 
simply does not reveal any indication of negligent or 
improper treatment on the part of VA medical professionals, 
nor is there any competent evidence or medical opinion 
suggesting that additional disability was the result of 
improper VA medical care or that the cause of the additional 
disability was due to an event not reasonably foreseeable.  
As such, the Board finds that the probative value of the 
positive evidence represented by the veteran's contentions is 
outweighed by the negative evidence of record, principally 
the negative VA opinions rendered in September 2002 and 
August 2005 as set forth above.  Therefore, the claim for 
entitlement to the benefits sought under the provisions of 
38 U.S.C.A. § 1151 must be denied.  Gilbert, 1 Vet. App. at 
49.


ORDER

Entitlement to disability compensation for residuals of a 
perforated colon, pursuant to the provisions of 38 U.S.C.A. § 
1151, is denied. 

Entitlement to disability compensation for residuals of a 
perforated bladder, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, is denied. 

Entitlement to disability compensation for a corneal scar of 
the left eye, pursuant to the provisions of 38 U.S.C.A. § 
1151, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


